Citation Nr: 1633881	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-37 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability, to include chronic adjustment disorder and PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James A. Wardell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.

This case initially came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for adjustment disorder and assigned a 30 percent rating.  In November 2011, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  In March 2012, December 2012, and April 2013, the Board remanded the case for additional development, to include referral of the issues of entitlement to service connection for major depressive disorder, drug and alcohol dependence, and PTSD.

An October 2013 rating decision reopened and denied the claim for service connection for peripheral neuropathy.  The Veteran perfected an appeal of that denial.

A January 2015 rating decision denied service connection for PTSD, major depressive disorder, and drug and alcohol dependence.  The Veteran perfected an appeal of the denial of service connection for PTSD.

In October 2015, the Veteran was notified that the Veterans Law Judge who conducted the November 2011 hearing was no longer employed by the Board, and informed that he was entitled to another hearing.  The Veteran responded that he would like another hearing.  In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing.

In a March 2016 decision, the Board reopened and remanded the claim for service connection for peripheral neuropathy for further development.  The Board also granted service connection for PTSD and remanded the claims for a higher rating for a psychiatric disability and for entitlement to a TDIU for further development.

In light of VA treatment records that have been obtained and associated with the record, the March 2016 VA examination reports, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In statement received by VA in June 2016, the Veteran's attorney requested an immediate hearing before the Board.  However, while the Veteran's attorney has requested a second hearing, the attorney has provided no reason why a second hearing should be scheduled.  The Veteran has already testified at two hearings before the Board and the Board is unaware of any authority that would mandate that he be provided with a third hearing without cause as the Veterans Law Judge who presided over the first hearing is no longer before the Board. The Board finds no adequate basis for a third hearing has been provided and, therefore a third hearing is denied.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating the currently diagnosed peripheral neuropathy with any incident of service or to a service-connected disability, and an organic disease of the nervous system resulting in peripheral neuropathy is not shown within one year following service.

2.  Resolving reasonable doubt in favor of the Veteran, his psychiatric disability results in deficiencies in most areas, but not total social impairment. 

3.  The Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure or to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for a 70 percent rating, but not higher, for a psychiatric disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated September 2007, May 2014, January 2015, and February 2015 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning the issue of entitlement to service connection for peripheral neuropathy, the Board finds that the VA examinations provided are adequate.

The Veteran was provided a VA examination most recently in March 2016 which addressed the psychiatric disability.  The Veteran's attorney has asserted that the examination is inadequate, as the examiner did not complete the Disability Benefits Questionnaire (DBQ) specific to PTSD, but instead completed the DBQ specific to mental disorders.  However, the Board notes that the examiner conducted the appropriate diagnostic tests and considered the Veteran's reported history.  The Board finds that examination report and opinion to be thorough and complete.  Therefore, the Board finds that examination report and opinion, when read as a whole, sufficient upon which to base a decision on these claims.  Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's July 1971 service separation physical found that he was neurologically normal.  The Veteran indicated on a July 1971 Report of Medical History that he did not experience paralysis or neuritis.

In December 1972, a VA examiner noted that the Veteran had no neurological abnormalities.

An EMG taken in June 2006 found electrophysiologic evidence consistent with mild right ulnar sensory neuropathy and mild left radial sensory neuropathy.  The examiner found no evidence for diffuse peripheral neuropathy.

A June 2013 VA treatment record shows that the Veteran had worsening neurologic symptoms.  The examiner noted that the neuropathy may be multifactorial.  The Veteran's history of herbicide exposure was noted, and the note indicates that the herbicide exposure caused peripheral neuropathy.

An August 2013 VA treatment record shows findings consistent with small fiber peripheral neuropathy.  The examiner wrote that the neuropathy was likely multi-factorial and contributed to by herbicide exposure.

On VA examination in September 2013, the examiner gave the Veteran a diagnosis of idiopathic small fiber peripheral neuropathy.  It was noted that a more precise diagnosis could not be made as there was no objective data to support a more definitive diagnosis.  The report contains the Veteran's assertion that the date of onset of neuropathy was over five years previously.  The examiner noted that EMG studies of the right and left lower extremities taken in November 2012 were normal.  The examiner remarked that the service medical records were silent for complaints or treatment for peripheral neuropathy of the bilateral upper or lower extremities.  

The examiner opined that the Veteran's claimed peripheral neuropathy of the upper and lower extremities was less likely as not proximately due to or the result of or aggravated by service-connected ischemic heart disease.  The examiner found that a review of the current medical literature did not show objective evidence to provide for a nexus between the ischemic heart disease and peripheral neuropathy.

A December 2013 record shows a diagnosis of findings consistent with small fiber peripheral neuropathy likely multi-factorial and contributed to by herbicide exposure, and an opinion that the Veteran's peripheral neuropathy was more likely than not related to herbicide exposure considering his account of the onset of peripheral neuropathy and lack of co-morbid medical conditions at that time.  

At a January 2016 Board hearing, the Veteran stated that he had no sensation or feelings in his legs or arms.  He had to use a wheelchair.  He related that a VA doctor had diagnosed him with peripheral neuropathy.  

On VA examination in April 2016, the examiner noted that the Veteran did not have diabetes mellitus pursuant to the diagnostic criteria.  The examiner opined that it was less likely that the Veteran's claimed peripheral neuropathy had its onset during active service or within one year thereafter, or was otherwise causally related to active service, to include conceded exposure to herbicides.  The examiner specified that the opinion was based on medical literature review, medical training and clinical experience of having greater than 25 years certification by the American Board of Internal Medicine, medical record review, and evaluation of the Veteran.

The examiner noted that the Veteran's 1971 service separation examination showed no signs or symptoms of peripheral neuropathy upon separation.  The Veteran had indicated on a Report of Medical History that he did not experience neuritis or paralysis.

The examiner noted that a November 2005 VA treatment record included no history of a peripheral neuropathy condition, and a review of the Veteran's systems at that time documented no headaches, confusion, paresthesias, or weakness.  The examiner specified that record provided evidence against an onset of a peripheral neuropathy related to Vietnam service.

The examiner reviewed a June 2006 neurology consult in which the Veteran reported numbness and tingling in the arms and legs.  There was electrophysiologic evidence consistent with mild right ulnar sensory neuropathy, mild left radial sensory neuropathy, normal bilateral median motor and sensory nerve studies, and normal bilateral ulnar motor nerve and left ulnar sensory nerve studies.  The April 2016 examiner noted that the consult documented "giveway weakness," characteristic of poor effort and subjective sensation loss inconsistent with the objective electrodiagnostic findings.  The examiner concluded that the objective evidence was against the presence of a diffuse peripheral neuropathy in June 2006.

The examiner commented that a December 2011 podiatry consult documented post-active duty foot problems which most likely contributed to symptoms of foot discomfort.  

The examiner reviewed a March 2012 VA treatment record which documented the Veteran's alcohol consumption with an onset at age 14.  The examiner commented that alcohol was a well-known cause for development of sensorimotor polyneuropathy.  The examiner further remarked that a review of the records in March 2012 documented a history of "ulnar neuropathy" with no signs or documented symptoms of peripheral neuropathy.

The examiner reviewed a September 2012 VA treatment record which included no electrodiagnostic evidence for neuropathy.  The examiner noted that although small fiber sensory neuropathy could not be ruled out, small fiber sensory neuropathy was a clinically diagnosed condition which was based upon subjective symptoms.  The examiner noted that a corresponding September 2012 neurology consult documented the Veteran's report of a "several year" history of symptoms, and that report was consistent with the November 2005 documentation of the Veteran's denial of paresthesias and weakness.

The examiner noted that peripheral neuropathy was added to the Veteran's VA medical center problem list in 2012 to 2013.  Prior to that time, ulnar neuropathy was the only neuropathic problem listed.  The examiner further indicated that EMG testing in 2012 documented normal findings for the ulnar nerve, indicating resolution of that condition.

The examiner observed the December 2013 VA treatment record which showed a diagnosis of findings consistent with small fiber peripheral neuropathy likely multi-factorial and contributed to by herbicide exposure, and an opinion that the Veteran's peripheral neuropathy was more likely than not related to herbicide exposure considering his account of the onset of his peripheral neuropathy and lack of co-morbid medical conditions at that time.  The examiner commented that the December 2013 neurology visit was in connection with the Veteran's request for "VA paperwork," and the given nexus opinion was based upon the Veteran's self-report of symptoms and the onset of reported symptoms.

The examiner noted that a holistic review of the record documented multiple subjective and objective incongruities for the Veteran, which added confusion to accurate diagnosis and determination of severity.  The examiner acknowledged that the Veteran had a diagnosis of findings consistent with small fiber peripheral neuropathy, but the record documented multiple potential etiologies for development of a small fiber peripheral neuropathy in the Veteran, to include his alcohol use since age 14.  The examiner quoted from  the "Veterans and Agent Orange Update 2012" from the Institute of Medicine of the National Academies to support the opinion that the objective evidence went against the onset of a peripheral neuropathy condition during active service or within one year thereafter, or that a claimed peripheral neuropathy condition was otherwise causally related to active service, to include conceded exposure to herbicides.  The examiner opined that a nexus could not be made.

The record is clear that the Veteran has received a diagnosis of idiopathic small fiber peripheral neuropathy.  The remaining question is whether the diagnosed disability is related to the Veteran's active duty service or any service-connected disability.  The Veteran has advanced a number of theories of entitlement, each of which will be considered.

First, the Veteran has asserted that peripheral neuropathy was incurred secondary to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  In this case, the Veteran's service separation form confirms that he served in Vietnam from September 1970 to January 1971.  Therefore, he is presumed to have been exposed to herbicides during that service.

Acute and subacute peripheral neuropathy is among the disorders subject to presumptive service connection based on service in Vietnam.  38 C.F.R. §§ 3.307, 3.309 (2015).  However, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note (2) (2015).  Here, the record does not show that the claimed peripheral neuropathy appeared within weeks or months of the Veteran's time in Vietnam.  Therefore, the Board finds that presumptive service connection based on exposure to herbicides is not warranted.

Nor does the evidence of record in this case rise to the level of equipoise regarding any association between exposure to herbicides and the development of the Veteran's peripheral neuropathy on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this matter, there are conflicting medical opinions of record.

The Board has carefully considered the June 2013, August 2013, and December 2013 VA treatment records which purport to provide the necessary connection between the current claimed peripheral neuropathy and exposure to herbicides.  However, those examiners provided little specific evidence supporting the given opinions.  The record does not suggest that the examiners in question reviewed the Veteran's available medical records or service medical records, and very little support was given for the opinions provided.  The Board finds that those outpatient records are of less probative value and are outweighed by the other evidence of record.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

Conversely, in April 2016, a VA examiner considered the Veteran's theory that his present peripheral neuropathy was caused by herbicides, and the examiner opined that it was less likely than not.  The Board places great weight on the opinion of the April 2016 VA examiner, as the examiner had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  Significantly, the April 2016 examiner gave extensive reasoning to support the opinion, to include specific reference to "Veterans and Agent Orange Update 2012" from the Institute of Medicine of the National Academies.  In addition, the examiner specifically considered the theories of entitlement raised by the other opinions and refuted the finding of relationship.  Therefore, the Board finds the April 2016 VA examiner's opinion to be more probative than the other opinions of record.  

The Board has considered whether service connection for peripheral neuropathy could be warranted as secondary to the Veteran's service-connected ishemic heart disease.  Only one medical treatment provider of record has offered an opinion regarding secondary service connection, the September 2013 VA examiner.  The examiner opined that the Veteran's claimed peripheral neuropathy of the upper and lower extremities was less likely as not proximately due to or the result of or aggravated by service-connected ischemic heart disease.  As the examiner supported the opinion through medical knowledge and literature, the Board finds that opinion to be the most persuasive evidence of record in that issue.  As a lay person, the Veteran has not been shown to have the training or expertise necessary to offer a competent opinion in such a complex medical matter.  Therefore, the Board finds the September 2013 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that service connection is not warranted on a secondary basis.

Finally, the Board has considered whether service connection for peripheral neuropathy could be warranted on a direct basis.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, whether peripheral neuropathy was caused by active service, exposure to herbicides, or are otherwise related to service or service-connected disability, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions.

The April 2016 VA examiner opined that it was less likely that Veteran's peripheral neuropathy was related to active service.  Again, the Board finds the April 2016 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the April 2016 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional who provided a thorough and persuasive rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the April 2016 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the April 2016 VA examiner's opinion outweighs the other opinions of record.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service and peripheral neuropathy.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his peripheral neuropathy was caused by either herbicide exposure during service or the service-connected ischemic heart disease.  However, the evidence of record does not support that contention.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for peripheral neuropathy, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran is service-connected for a psychiatric disability, to include chronic adjustment disorder and PTSD and assigned a 30 percent rating.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015). 

Under the General Rating Formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2015). 

On VA examination in July 2007, it was noted that the Veteran was medicated with Trazodone and Prozac.  The Veteran had been admitted three times for suicidal gestures.  The most recent admission was in February 2007 after the Veteran jumped out of a moving truck.  The Veteran reported using alcohol and cocaine on a daily basis.  He denied having any friends or hobbies.  The examiner found the Veteran to be alert and fully oriented.  His speech was normal for rate and volume.  He reported hearing auditory hallucinations continuously.  The examiner added that a report of continuous auditory hallucinations is very atypical.  Auditory hallucinations tended to be intermittent for brief periods of time.  The Veteran reported that he saw demons and visions of very little people.  The examiner noted that reports of visual hallucinations that do not involve normal-sized people are very uncommon.  The Veteran's affect was restricted.  The examiner gave diagnoses of adjustment disorder, mixed, with anxiety and depressed mood, and polysubstance dependence.  The examiner assigned a GAF of 70 but remarked that it was difficult to assign a GAF score as the Veteran did not appear to be responding honestly during the interview.

In September 2007, the Veteran was hospitalized for a substance-induced mood disorder.  At the time, the Veteran denied suicidal or homicidal ideation.  He denied experiencing hallucinations.  His thought process was linear and goal-directed.

In January 2008, the Veteran reported to a VA treatment provider that he felt like life was not worth living.  He reported feelings of helplessness and hopelessness.  He reported that he had not slept much due to taking a cocktail of illicit drugs.  The examiner found the Veteran unkempt and with poor hygiene.  The Veteran was cooperative and calm, but despondent.  His mood was anxious.  His thought processes were logical, coherent, and goal directed.  He was oriented to person, time, place, and situation.  A GAF score of 30 was assigned.  The Veteran was admitted, and as the Veteran detoxed, the examiner found that no withdrawal symptoms were present, and the Veteran was no longer suicidal.  No hallucinations were present.  All of this cognitive functions were intact.  A GAF score of 45 was assigned.  At the time of discharge, a GAF score of 50 was assigned.

In May 2008, the Veteran was hospitalized for detoxification.  It was noted that the Veteran had major depression with psychotic features.  He was suicidal.  

On VA examination in May 2008, the Veteran reported being depressed on a daily basis.  He appeared disheveled.  His speech was unremarkable, spontaneous, clear, and coherent.  He had a constricted affect.  He was oriented to person, time, and place.  His thought process was unremarkable.  No delusions were present.  The Veteran experienced auditory hallucinations.  No obsessive behavior was displayed.  Diagnoses of polysubstance dependence and adjustment disorder, mixed, were given.  The examiner assigned a GAF score of 60 for adjustment disorder mixed with anxiety and depressed mood, and a GAF score of 45 for polysubstance dependence.

In May 2008, the Veteran's mother related that the Veteran experienced panic attacks two or three times a week.  She observed the Veteran's memory problems and impaired judgment.  She said the Veteran had few friends.  

In August 2008, the Veteran reported a long history of polysubstance dependence to a VA treatment provider.  The Veteran was admitted.  He reported a previous suicidal attempt.  He continued to have passive suicidal thoughts.  The examiner found that prominent cocaine withdrawal symptoms were present.  A GAF score of 40 was assigned, and the Veteran began to detox.  He was subsequently discharged against medical advice.

The Veteran was again admitted in January 2009 after saying that he wanted to overdose on cocaine.  He said that he heard voices that told him to kill himself.  He reported having active flashbacks.  A GAF score of 20 to 30 was assigned on hospital admission.  After detoxing, the Veteran was released.

In February 2009, the Veteran sought a refill of his medications.  The note shows that he was adequately groomed but a little disheveled.  No abnormal behavior was present.  His speech was of average rate, volume, and tone.  The Veteran appeared to be mildly depressed, and his affect was mildly constricted.  The Veteran reported hearing voices.  His thought process was linear and goal directed.  Suicidal ideation was absent.  His short and long term memory was intact.  Insight and judgment were deemed to be poor.  A GAF score of 45 was assigned.

The Veteran was hospitalized for alcohol and cocaine withdrawal in June 2009.  He reported suicidal ideation.  A GAF score of 30 was assigned.  

The Veteran was hospitalized in August 2009 after attempting to overdose on cocaine.  The Veteran was very depressed and reported using large amounts of cocaine in an attempt to end his life.  A GAF score of 15 was assigned.  

A treatment record from October 2011 shows that the Veteran had fair grooming and personal hygiene.  The Veteran spoke in a calm, clear voice at normal speed.  There was no evidence of psychotic thought process.  The examiner felt that the Veteran's thoughts were logical, coherent, and linear.  There was no evidence of hallucinations or delusions.  The Veteran appeared to be mildly depressed.  His memory for recent and remote events was intact.  A GAF score of 51 was assigned.

At a November 2011 Board hearing, the Veteran said that his day-to-day life consisted of drugs and alcohol.  He experienced panic attacks three or four times a month.  He was currently enrolled in a rehabilitation program.  He isolated himself and had trouble because of his anger.  

On VA examination in April 2012, a diagnosis of anxiety was given.  The examiner indicated that the Veteran's mental symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  It was noted that the Veteran was in and out of prison for several years due to alcohol and drug use with antisocial personality traits not related to his anxiety.  A GAF score of 65 was given.

On reporting for medication management in May 2012, the Veteran reported feeling anxious.  He had paranoid thoughts and auditory hallucinations.  The Veteran denied having suicidal or homicidal plans.  The examiner felt that the Veteran was not psychotic.  His insight and judgment were fair.  Immediate, recent, and remote memory were good.  A GAF score of 55 was assigned.

A November 2012 VA treatment record shows that the Veteran was alert, not psychotic, not suicidal, and not hallucinatory.  His mood was depressed and his affect blunted.  Insight and judgment were deemed fair.  Immediate, recent, and remote memory were deemed good.  A GAF score of 50 was assigned.

A March 2013 letter from L.R., M.D., shows that the Veteran's psychiatric condition impaired his ability to function in high stress, high demand environments.  His level of stress tolerance was limited and precluded interpersonal relationships.  His ability to concentrate and maintain focus was limited.  Dr. R. found that the Veteran was unemployable.

In March and April 2013, treatment providers assigned the Veteran a GAF score of 50.  Treatment records from July, August, September, October, and November 2013 contain GAF scores ranging from 38 to 48.

Another treatment record from November 2013 indicates that the Veteran's depression was deepening.  He denied suicidal or homicidal thoughts.  He was orientated to person, place, time, and situation.  His memory for life events was intact.  No thought process abnormalities were noted.  No hallucinations were present.  A GAF score of 38 was assigned.

A treatment record from December 2013 contains the Veteran's complaints of difficulty sleeping, sweating at night, and some memory problems.  The Veteran had difficulty remembering names, numbers, and focusing in general, although the examiner found that the Veteran's immediate, recent, and remote memory were good.  The Veteran was not psychotic or suicidal.  His affect was constricted, but there was no evidence of disordered thinking.  His insight and judgment were fair.  A GAF score of 45 was assigned.

A December 2013 letter from B.R. indicates that the Veteran had trouble sleeping and experienced night sweats.

Treatment records from February, April, August, and November 2014 show that the Veteran was alert and oriented.  The Veteran was not psychotic or suicidal.  His mood was mildly depressed with a constricted affect.  His insight and judgment were deemed fair.  He was not hallucinatory.  His immediate, recent, and remote memory was good.  GAF scores of 45 to 48 were assigned.

A February 2015 treatment record shows that the Veteran was mildly depressed, although he denied suicidal thoughts.  There were no psychotic symptoms.  The Veteran reported that he had been abstinent from alcohol and illicit drugs since 2011.  The Veteran had good immediate, recent, and remote memory.  A GAF score of 48 was assigned.

An April 2015 treatment record shows that the Veteran was alert, ambulatory, not psychotic, and not suicidal.  The Veteran's affect was appropriate and there was no evidence of disordered thinking.  The Veteran was not delusional.  His immediate, recent, and remote memory was good.  A GAF score of 48 was assigned.

At a January 2016 Board hearing, the Veteran reported that he did not have a relationship with any of his children.  He avoided people.  He was on medications for psychiatric symptoms.  The Veteran did not have any friends.  He was unable to work.  He experienced difficulties with his memory.  He had attempted suicide in the past.  He experienced nightmares and severe sweats.  

At the end of March 2016, the Veteran was hospitalized for eight days.  He reported continued stress after learning he had metastatic lung cancer to the spine.  The Veteran had a constricted affect.  His speech was of regular rate and rhythm.  He denied experiencing delusions.  His thought process was linear, logical, and goal-directed.  His impulse control, insight, and judgment were deemed fair.  The discharge record contains diagnoses of chronic PTSD and severe, recurrent major depressive disorder in accordance with DSM-IV criteria.  A GAF score of 31 to 40 was assigned.

At an April 2016 VA examination, the examiner gave diagnoses of cannabis use disorder, cocaine abuse disorder reportedly in remission, antisocial personality disorder, and malingering.  The examiner opined that it would be speculative to delineate symptoms due to significant symptom overlap between the diagnosed disorders and the evidence of malingering during the examination.  It was noted that the Veteran's antisocial personality disorder, chronic substance use disorders, and more recent medical conditions were all contributors to his mental health concerns.  The Veteran reported that his paramour had left him due to his violent outbursts.  The Veteran indicated that they argued, and he was verbally aggressive.  He did not get along with his family.  He avoided going out in public due to paranoia.  

The examiner noted that the Veteran was fully oriented with casual dress and good hygiene.  The examiner felt that the Veteran's responses were often inconsistent and exaggerated.  His affect appeared euthymic and congruent with his reported mood.  His thought processes appeared organized and speech was coherent.  There was no evidence of psychosis.  He denied suicidal or homicidal ideation, intent, or plan.  

The examiner conducted a structured interview to get information regarding the probability that the Veteran was feigning psychiatric illness.  The examiner stated that Positive Predictive Power (PPP) was the likelihood that an individual with positive test results are correctly classified.  The Veteran's score indicated a PPP of 100 percent.  The examiner remarked that individuals with scores equal to or greater than the Veteran's score are correctly classified as malingering 100 percent of the time.  

The examiner then conducted a structured inventory of malingered symptomatology.  The examiner remarked that the Veteran's total score was VERY (emphasis in the original) significantly elevated above the recommended cutoff score for the identification of suspected malingering as identified by recent research.  The examiner found that the Veteran endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of malingering.  

The examiner stated that when there is significant exaggeration or feigning of symptoms, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without resorting to mere speculation.  

In April 2016, the Veteran was hospitalized at a VA medical center due to his reports of suicidal ideation with an intent to overdose on pills.  The Veteran endorsed continuing depression and nightmares.  The Veteran denied experiencing homicidal ideation, psychosis, hallucinations, and manic symptoms.  He was living with his fiancée.  The examiner indicated that the Veteran had fair grooming and hygiene.  His speech was of a normal rate, rhythm, and volume.  Recent and remote memory was intact.  The Veteran's thought process was linear, logical, and goal directed.  Insight and judgement were fair, while impulse control was poor.  Diagnoses of MDD, severe, recurrent, and chronic PTSD were given based on DSM-5 criteria.  

A May 2016 VA treatment record shows that the Veteran's condition continued to deteriorate.  The examiner opined that the Veteran's PTSD condition precluded his psychosocial functions in many domains.  His fiancée no longer slept in the same room as the Veteran fought all night in his sleep.  The Veteran experienced insomnia, nightmares, night sweats, intrusive thoughts, flashbacks, increased anxiety, irritability, emotional blunting, avoidance behavior, increased startle response, and hypervigilance.  At that time, the Veteran denied having suicidal thoughts.  The examiner observed that the Veteran was not psychotic.  He had a depressed mood and constricted affect.  Immediate, recent, and remote memory were good.  A GAF score of 38 was assigned.  The examiner further noted that due to the severity of the Veteran's PTSD, he was unable to secure or follow a substantially gainful occupation.

The Board acknowledges that the Veteran's psychiatric state has been complicated his history of drug and alcohol abuse.  However, the Board finds that the evidence recounted above shows that the Veteran's psychiatric symptoms are persistent and have resulted in significant impairment.  Based upon the Veteran's hearing testimony, the outpatient treatment records, and the VA examination reports, the Board finds that the 70 percent criteria for a psychiatric disability have been more nearly approximated as the Veteran is shown to have deficiencies in most areas.  

However, the Board finds that total occupational and social impairment is not shown as the Veteran is shown to currently maintain a relationship with a fiancée, which precludes a finding of total social impairment.  Therefore, a 100 percent schedular rating is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating for a psychiatric disability.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for a psychiatric disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

While the Veteran has currently been assigned a 100 percent rating due to cancer, He has also been assigned, by this decision, a 70 percent rating for PTSD.  The Board finds that the PTSD, even in the absence of the cancer, makes the Veteran unable to secure or follow a substantially gainful occupation due to the severe symptoms and frequent hospitalizations.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to a 70 percent rating, but not higher, for a psychiatric disability, to include chronic adjustment disorder and PTSD, is granted.

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


